Citation Nr: 1312385	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a skin disability of the hands and feet.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He served in Vietnam from September 1966 to September 1967.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in April 2010.

The Board notes that the Veteran timely appealed the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.  Subsequently, the RO, in a December 2010 rating decision, granted service connection for those disabilities.  Because those claims have been fully resolved in the Veteran's favor and he has not appealed either the initial rating or effective date assigned for those disabilities, they are no longer subject to appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter was remanded to the RO for additional evidentiary development in June 2011 and is now ready for disposition following completion of the ordered development.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for epilepsy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See May 2012 statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam from September 1966 to September 1967 and exposure to herbicide agents during service is presumed.   

2.  The current prostate hyperplasia is not enumerated as a disease associated with exposure to herbicide agents under VA regulation, first manifested in 2001, is not otherwise related to injury or event in active service, and is not proximately due to or aggravated by service-connected PTSD. 

3.  There is no current diagnosis of prostate cancer. 

4.  There were no complaints, findings, or treatment of a skin disorder to include tinea pedis and tinea manus in service or for many years thereafter.  

5.  The current diagnoses of tinea pedis and tinea manus are not related to service and were not proximately due to or aggravated by service-connected PTSD.

6.  There is no current diagnosis of chloracne or porphyria cutanea tarda.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a prostate disorder to include prostate hyperplasia and prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  The criteria for the establishment of service connection for a skin disorder of the hands and feet to include tinea manus and tinea pedis are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided VCAA notice letters to the Veteran in May 2008, prior to the initial adjudication of the claims, and in August 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for the award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in May 2008.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records and VA treatment records dated from December 2001 to August 2011 are associated with the claims folder.  The Veteran underwent VA examinations in August 2011 to obtain medical evidence as to the nature and likely etiology of the claimed prostate and skin disabilities.  The examinations were adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners offered opinions and provided a rationale for the opinions provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

Pursuant to the Board's June 2011 Remand, updated VA treatment records for the Veteran were obtained and associated with the claims file.  Also, a request for the Veteran's records from the Social Security Administration (SSA) was made with negative results.  After being so notified, the Veteran clarified that he was in receipt of retirement benefits from SSA, not disability benefits, which is why no records existed.  The Veteran further underwent medical examination in August 2011 in connection with the claims and adequate medical opinions were obtained.  The claims were subsequently readjudicated.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the prior remand order.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

For these reasons, the Board finds that the duties to notify and assist the Veteran in these claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed skin disorder of the hands and feet is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) does not apply to this disorder.  The claimed condition of prostate cancer is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for certain chronic diseases such as a malignant tumor if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).   In this case, the Veteran is not shown to be in receipt of any military citations indicative of combat service and is not otherwise shown through service records to have had combat service.  Therefore, the presumption afforded combat veterans does not apply in this case.  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis of Service Connection for a Prostate Disorder

The Veteran is seeking entitlement to service connection for a prostate disability.  The Veteran contends that he underwent a prostate biopsy in 2001, which showed microscopic cancer.  

Service personnel records show that the Veteran served in the Republic of Vietnam from December 1965 to September 1967.  The Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f). 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have prostate cancer.  VA treatment records dated in 2002 indicate that the Veteran reported having a prostate biopsy in 2001 and it was positive for microscopic cancer.  It was noted that the Veteran had no further treatment.  A June 2002 VA urology consult record indicates that the Veteran had an elevated PSA.  An April 2004 VA record indicates that a VA medical doctor, the Chief of Radiation Oncology at a VA Medical Center, noted that he had reviewed the Veteran's 2002 biopsy slides with Dr. L.T., a doctor from the Pathology Department at the University of Washington.  The VA Chief of Radiation Oncology indicated that Dr. L.T. is considered a nationally recognized expert in prostate pathology.  The VA Chief of Radiation Oncology further noted that Dr. L.T. read the slides and could not confirm the diagnosis of cancer.  

VA treatment records show that another prostate biopsy was performed in June 2004 and was benign.  An April 2008 VA urology consult record indicates that the VA medical doctor was unable to find a record of the initial biopsy performed in 2001 and the biopsy had been performed outside of VA.

The Veteran was afforded a VA examination in October 2008.  The report indicates that the Veteran reported that he underwent a prostate biopsy in 2001, which showed microscopic cancer.  The examiner noted that several subsequent biopsies had been performed that were benign and the VA treatment records did not confirm a diagnosis of prostate cancer.  The diagnosis was increased prostate specific antigen (PSA).  

The Veteran was afforded another VA examination in August 2011.  The VA examiner reviewed the Veteran's medical history including the report that the 2001 biopsy showed microscopic prostate cancer and two subsequent biopsies that were benign.  The examiner noted that the Veteran had a diagnosis of enlarged prostate and he has had three episodes of urinary retention since 2008.  After review of the claims file and examination of the Veteran, the VA examiner concluded that there was no current diagnosis of prostate cancer.  

The Board finds that the weight of the competent and probative evidence establishes that the Veteran does not have prostate cancer.  The Board finds the April 2004 opinion from the VA Chief of Radiation Oncology and the VA medical opinions dated in August 2011 and October 2008 to be highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  These medical opinions have high probative value because the VA medical doctors relied on sufficient facts and data, provided a rationale for the respective opinion, and there is no reason to believe that the doctors did not reliably apply reliable scientific principles to the facts and data.  The medical doctors considered the 2001 biopsy results and also reviewed the subsequent biopsies.  The VA Chief of Radiation Oncology consulted with a well known expert and had the expert review the 2002 biopsy slides before rendering the opinion.  For these reasons, the Board finds the medical opinions to have high probative value and establishes that the Veteran does not have a diagnosis of prostate cancer. 

The Board notes that the Veteran is competent to report observable symptoms; however, the Veteran is not competent to render a clinical diagnosis of a specific type of cancer without the requisite medical training and expertise.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Rendering a diagnosis of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Therefore, for the reasons above, the Board finds that presumptive service connection for prostate cancer as due to herbicide exposure is not warranted because there is no evidence of a current diagnosis of prostate cancer.   

The weight of the competent and credible evidence demonstrates that the current diagnosis of prostate hyperplasia is not related to injury or event in active service.  Service treatment records do not show diagnosis or treatment of a prostate disorder.  Enlistment examination in October 1965 indicates that examination of the genitourinary system was normal.  The September 1967 separation examination report indicates that examination of the genitourinary system was normal.  On the report of medical history, the Veteran reported "no" when asked if he had frequent or painful urination.    

The Veteran does not provide any lay evidence of urinary or prostate symptoms in service or after service until 2001, when he had the biopsy.  In the April 2008 application for compensation, the Veteran reported that the onset of the prostate disorder was in 2001.  

The record also lacks competent medical evidence which establishes a relationship between the Veteran's current prostate disorder and active service.  Significantly, there is competent medical evidence, the August 2011 VA examination report and medical opinion, that establishes that the current prostate hyperplasia was not related to disease or injury or other event in service but was related to the Veteran's age.  The Board finds this VA medical opinion to be highly probative evidence because the medical opinion is factually accurate, fully articulated, and contains sound reasoning for the conclusion and because the examiner relied on sufficient facts and data and provided a rationale for the respective opinion.  See Nieves-Rodriguez v. Peake; supra.  There is no other medical opinion, private or VA, that refutes the above-cited VA examiner's conclusion and that is supportive of the Veteran's claim for service connection for a prostate disorder.  

The Board recognizes that the Veteran has vaguely asserted that his prostate disorder was secondary to his service-connected PTSD.  Service connection may be granted on a secondary basis for disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

In this case, there is no competent evidence to support the assertion that service-connected PTSD caused or aggravated his prostate disorder.  The VA examiner found that the Veteran's prostate hyperplasia was most likely due to age-related changes as it was a very common condition in males as they age and unlikely due to PTSD as this was not a commonly recognized etiological condition of prostate hyperplasia within the medical community.  Although the VA medical examiner did not appear to specifically address the secondary theory of aggravation, the opinion is not rendered inadequate.  There is no evidence of record to show that the Veteran's prostate disorder has increased in severity since being diagnosed with PTSD; therefore, no further opinion is needed.  See generally 38 C.F.R. § 3.306 (2012).  

In summary, the weight of the competent and credible evidence is against the Veteran's claim and service connection for a prostate disorder to include prostate hyperplasia and prostate cancer must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for a Skin Disorder of the Hands and Feet

The Veteran is seeking entitlement to service connection for a skin disorder to include as due to herbicide exposure in service.  In an October 2009 statement, the Veteran asserted that he was exposed to herbicides while serving in Vietnam.  He stated that he stayed at an Australian base camp and the entire camp was exposed to herbicide defoliant.  He stated that on the first night at the base camp, there was a fire fight and he stood in a six foot deep trench that was half full with water for about 4 hours.  The Veteran indicated that his feet have been peeling skin and burning ever since.  The Veteran indicated that over the years, he learned to live with this and he applied lotions to the skin.    

The service personnel records show that the Veteran served in the Republic of Vietnam from December 1965 to September 1967.  The Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f). 

However, there is no medical evidence showing that the Veteran currently has chloracne or porphyria cutanea tarda. The VA treatment records and service records do not show a diagnosis of chloracne or porphyria cutanea tarda. The Veteran has not submitted any evidence of these claimed disorders and he has not identified any treatment for the claimed disorders.  

The regulations indicate that in order for presumptive service connection for chloracne to be granted, there must be evidence of chloracne within one year of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).  There is no evidence of a diagnosis of chloracne within one year of exposure to herbicides, which would be within one year of the last date of Veteran's Vietnam service which was in September 1967.  

The Veteran, as a lay person, is competent to describe observable symptoms, such as peeling or burning skin or a skin rash.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a diagnosis of a specific skin disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board finds that the Veteran is competent to report observable symptoms such as a skin rash or peeling; however, the Veteran is not competent to render a clinical diagnosis of a specific skin disorder or disease without the requisite medical training and expertise.  

An August 2011 VA examination report shows diagnoses of tinea pedis and tinea manus, which, the report notes, is a fungus infection of the hands and feet.  The weight of the competent and credible evidence demonstrates that the tinea pedis and tinea manus are not related to injury or event in active service.  

Service treatment records do not show diagnosis or treatment of tinea pedis or tinea manus.  Enlistment examination in October 1965 indicates that examination of the skin was normal.  The September 1967 separation examination report indicates that examination of the skin was normal.  On the report of medical history, the Veteran reported "yes" when asked if he had boils.  He reported "no" when asked if he had a skin disease.  

The Veteran reported having symptoms of peeling and burning of the skin on his feet since his service in Vietnam.  The Veteran is competent to state that he has an observable symptom such as peeling or burning skin.  He is also competent to report first hand events such as standing in water.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Board finds that the Veteran's statements lack credibility as they are inconsistent with other evidence and statements made by the Veteran and were first made over 40 years after service in connection with a claim for VA benefits.  The Veteran first alleged that he had symptoms of peeling and burning of the skin of the feet in service and since service in October 2009, over 40 years after service separation.  This statement, however, is inconsistent with other statements made by the Veteran during the course of this appeal relating the onset of his skin disorder to many years after service.  For example, in the April 2008 initial claim for compensation, the Veteran reported that onset of his skin disorder was in 1980, which is approximately 13 years after service.  More recently, at the August 2011 VA examination, the Veteran reported that he first had a skin disorder of the hands in 2004 and he has had a skin disorder of the feet on and off.  He reported that he had peeling, flaking, and skin blisters of the hands.  He stated that he had cracking of the heels on the feet.  He did not report having burning or peeling skin on the feet at the VA examination.  Thus, at the August 2011 VA medical examination, the Veteran related the onset of his skin problems to a time approximately thirty seven years after service.    

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay statements made in connection with the Veteran's compensation claim dated in 2008 and in 2009 contradict the contemporaneous statements that he made in service and upon service separation, and belie the Veteran's current assertion of continuous symptoms since service.  As noted, the Veteran reported "no" when he had a skin disease upon the September 1967 separation examination.  The September 1967 separation examination report indicates that examination of the skin was normal.  Service treatment records do not document complaints or diagnosis of a skin disorder.  

The Board finds that the Veteran's statements made at the time of the separation examination are more credible and have greater probative value than the more recent assertion relating the onset of skin problems to service.  The statements made contemporaneous to service are more reliable and are less likely to be influenced by the desire for pecuniary gain.  Additionally, the Veteran has provided inconsistent statements regarding the onset of his skin problems during the course of this appeal, which further undermines his credibility.  For these reasons, the Board does not find the Veteran's statements in 2008 and 2009 relating the onset of his skin problems to service to be credible and affords them little to no probative value.  They are far outweighed by the service medical evidence, to include the Veteran's own statements at separation.   

The record also lacks competent medical evidence which establishes a relationship between the Veteran's current skin disorder of the hands and feet and active service.  Significantly, there is competent medical evidence, the August 2011 VA examination report and medical opinion, that establishes that the current tinea pedis and tinea manus are not related to disease or injury or other event in service.  The August 2011 VA examination report indicates that the VA examiner opined that it was less likely than not that the skin disorder was the result of active duty service.  In support of the opinion, the VA examiner noted that the Veteran's service treatment records did not show a skin condition in service and the Veteran denied having a skin condition at the time of the separation physical.  The VA examiner added that the fungus infection of the skin was not recognized as a presumptive condition of herbicide exposure.      

The Board finds the above-cited VA medical opinion to be highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  This examination report has high probative value because the examiner relied on sufficient facts and data, provided a rationale for the respective opinion, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  The examiner considered the Veteran's own lay statements and reported medical history of the skin disorder.  There is no other medical opinion, private or VA, that refutes the above-cited VA examiner's conclusion and that is supportive of the Veteran's claim for service connection for the skin disorder of the hands and feet.  

The Board recognizes that the Veteran has vaguely asserted that his skin disorder is a symptom of, or secondary to, service-connected PTSD.  However, the schedule for rating psychiatric disabilities does not show that skin problems are a symptom of a psychiatric disability.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2012).  There is also no competent medical evidence provided in the record that supports the Veteran's assertion.  As the Veteran, as a lay person, is not competent to link his skin disorder to PTSD on either a causation or aggravation basis, the assertion is afforded no probative value.  

In summary, the weight of the competent and credible evidence is against the Veteran's claim and service connection for a skin disorder of the hands and feet to include tinea pedis and tinea manus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a prostate disorder to include prostate cancer and prostate hyperplasia is denied.

Service connection for a skin disorder of the hands and feet to include tinea pedis and tinea manus is denied.



____________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


